Title: Burgess Allison to Thomas Jefferson, [3 November 1813]
From: Allison, Burgess
To: Jefferson, Thomas


          3 Nov. 1813
           It is now a year since I have had a letter from Mr Hawkins; he was then, and had been some time engaged as an Engineer, and had undertaken two very stupendous works: one of them
			 the constructing a Tunnel under the River Thames about eleven miles below London, which he had nearly compleated. The other was a Tunnel through Shuters hill, about eight miles from London, to level the eastern road.
			 He had brought his Claviol to great perfection, so as to be pronounced one of the most delightsome Instruments ever exhibited in England: but for want of a more perfect knowledge of mankind, he was cheated out of the advantages of that and some other ingenious inventions.
			 By the small Catalogue, which I enclose herewith, you will see the nature of an Institution he was about establishing; but
			 being engaged by Government in these publick works as an Engineer, he gave up all other pursuits. He still stiles himself an American, and
			 always writes about coming home as soon as he possibly can.—
          With sentiments of sincere Esteem, I remain: your Obedt Hbl SetB Allison
        